Citation Nr: 0323188	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-04 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for diabetes mellitus 
associated with herbicide exposure, currently evaluated as 
20 percent disabling.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





REMAND

In January 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA special endocrinological 
examination(s) to evaluate his diabetes 
mellitus with peripheral neuropathy, 
peripheral vascular disease, and erectile 
dysfunction.  
The claims file and a separate copy of this 
memo must be made available to the examiner 
for review prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination report 
that the claims file was in fact made 
available for review in conjunction with the 
examination.

Any indicated tests and studies should be 
accomplished, and the examiner(s) should be 
requested to review the veteran's medical 
history prior to conducting the 
examination(s).  
The examiner should(s) describe what symptoms, 
if any, the veteran currently manifests or has 
manifested in the recent past that are 
attributable to diabetes mellitus.  Does he 
require insulin and/or a restricted diet?  To 
what extent, if any, are his activities 
regulated due to diabetes mellitus?  
The examiner(s) should also identify all 
residuals of the veteran's diabetes mellitus.  
The examiner(s) should specifically state 
whether or not the veteran has any renal 
dysfunction or a skin disorder, including of 
the feet, as a residual of diabetes mellitus.  
If present, the nature and degree of each 
residual should be described in detail.
With respect to the veteran's peripheral 
neuropathy, the examiner(s) should discuss the 
extent, if any, of paralysis of the nerves 
involved.
The examiner(s) should also state whether or 
not the veteran has deformity of the penis 
with loss of erectile power. 
Concerning peripheral vascular disease, the 
examiner(s) should describe the extent and 
frequency of any edema of the legs and state 
whether or not the veteran has aching or 
fatigue in his legs after prolonged standing 
or walking, and if so, whether or not his 
symptoms are relieved by elevation or 
compression hosiery.  Is there any associated 
stasis pigmentation, eczema, or ulceration?
The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all 
conclusions reached.

2.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





